NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



DEWEY TYLER,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )              Case No. 2D17-480
                                         )
US BANK NATIONAL ASSOCIATION,            )
ATF Structured Asset Investment Loan     )
Trust Mortgage Pass Through Certificates )
Series 2005-9,                           )
                                         )
             Appellee.                   )
                                         )

Opinion filed April 6, 2018.

Appeal from the Circuit Court for Lee
County; James H. Seals, Senior Judge.

Dewey Tyler, pro se.

Ada Agusti Hammond, Sara F. Holladay-
Tobias, and Emily Y. Rottmann of
McGuireWoods LLP, Jacksonville, for
Appellee.


PER CURIAM.


              Affirmed. See Fla. R. App. P. 9.315(a).


NORTHCUTT, CASANUEVA, and ROTHSTEIN-YOUAKIM, JJ., Concur.